Citation Nr: 1800257	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left hip, also claimed as arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1983, from June 1986 to September 1986, and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2017. A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2017 hearing, the Veteran stated that he had treatment for his left hip at the Colorado Center for Arthritis.  He indicated that he would be submitting such evidence to VA.  However, on the day of the hearing, he completed a VA Form 21-4142, Authorization for Release, for two doctors at the Colorado Center for Arthritis.  VA will make reasonable efforts to obtain relevant medical records from private medical care providers.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c).  The Veteran's claims file does not include such records or attempts to obtain them.  The AOJ should make reasonable efforts to obtain these records.

In March 1983 service treatment records, the Veteran reported pain in his left hip in cold weather and walking long distance.  At the September 2017 hearing, the Veteran stated that he believes this is when his arthritis started.  The November 2011 VA examiner opined that it was less likely than not that the Veteran's left hip degenerative joint disease, also claimed as arthritis, was incurred in or caused by service.  However, the examiner did not specifically address the Veteran's contention that his arthritis began in service, supported by his reports of left hip pain documented in March 1983 service treatment records.  The Veteran is competent to report the onset and continuity of his current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds an addendum opinion to address this point is needed.

Accordingly, the case is REMANDED for the following actions:

1. Make reasonable efforts to obtain the records identified by the Veteran at the Colorado Center for Arthritis and any other records identified by the Veteran as relevant and authorized for release.  Obtain a new authorization form, if needed; and notify the Veteran that he may submit such evidence to VA if it is in his possession.

2. After any records from #1 have been added to the claims file, forward the file to a VA examiner for another opinion as to service connection for degenerative joint disease of the left hip, also claimed as arthritis.  The examiner should specifically address the Veteran's contention that he believed his arthritis began in service, considering the March 1983 service treatment records that reflect complaints of pain during cold weather and walking distances.  The need for an additional physical examination is left to the discretion of the examiner providing the opinion.  If the examiner is not available, then request an addendum from an appropriate qualified VA clinician.  The resulting opinion should indicate that the examiner reviewed the file and provide a comprehensive rationale for any opinion provided.

3. After completion of the above, readjudicate the issue of entitlement to service connection for degenerative joint disease of the left hip, also claimed as arthritis.  If the benefit sought is not granted in full, the Veteran (and his representative, if appointed) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, return the case to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


